DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/17/2022.  These drawings are acceptable.

Election/Restrictions
Claim 1 is allowable.  The restriction requirement between species, as set forth in the Office action mailed on 11/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/9/2021 is partially withdrawn. Claims 6 and 11-13, directed to Species VIII, XII, and XVI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Note that claims 2-4 were cancelled in the below Examiner’s Amendment, as claim 1 is specific to species IV, VIII, XII, and XVI.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Natalie D. Kadievitch (Reg. No. 34,196) on 6/14/2022.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A system, comprising:
a gripping device that is provided in a turret-type tool magazine of a first machine tool and is configured to grip a tool or a tool holder that holds the tool, and
means for determining whether or not the tool or the tool holder is placed in a correct position, based on time variation of a physical quantity from a start time to an end time, wherein
the gripping device includes:
a pair of arms configured to grip the tool or the tool holder by pinching the tool or the tool holder between the pair of arms;
a main body part configured to support the pair of arms so that each of the pair of arms pivots about a respective axis in pinching directions to pinch the tool or the tool holder between the pair of arms; and
an angle detector the physical quantity, where the physical quantity represents respective pivot angle of one of the pair of arms, wherein

the angle detector includes a magnet that is arranged on one of the main body part and the one of the pair of arms, and a Hall element that is arranged on the other of the main body part and the one of the pair of arms, and where the Hall element is configured to detect a strength of a magnetic field.  

2. (Cancelled)  

3. (Cancelled)  

4. (Cancelled)  

5. (Cancelled)  

6. (Currently Amended) The system according to claim 1, wherein an elastic body configured to apply an elastic force in a direction in which the tool or the tool holder is pinched is provided between the pair of arms

7. (Cancelled)  

8. (Cancelled)  

9. (Cancelled)  

10. (Currently Amended) The system according to claim [[9]] 1, wherein the means for determining whether or not the tool or the tool holder is placed in the correct position is a control device.
11. (Currently Amended) The system according to claim [[9]] 10, wherein the is separate from a numerical controller of the first machine tool.  

12. (Currently Amended) The system according to claim [[7]] 1, wherein 
the system comprises a plurality of [[the]] machine tools including the first machine tool, and
the means for determining whether or not the tool or the tool holder is placed in the correct position is incorporated in a numerical controller of the first machine tool of the plurality of machine tools.

13. (Currently Amended) The system according to claim [[7]] 1, 
the system comprises a plurality of machine tools including the first machine tool, and
the means for determining whether or not the tool holder is placed in the correct position is separate from numerical controllers of the plurality of machine tools.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, attention is directed, for example, to Girardin (U.S. Patent No. 5,674,170 A) and Shiomi (U.S. PG Publication No. 2013/0200644 A1).  Note that Girardin and Shiomi were cited by Examiner on the PTO-892 mailed on 2/18/2022.
Girardin discloses a CNC machine tool [column 1, lines 5-6], which is part of a system.  
Girardin further discloses a gripping device, which can be seen in at least Figures 2A and 2B.  Noting this, Figure 3 shows that the gripping device is provided in a tool magazine (1) of the machine tool.  As can be seen in Figure 1, said tool magazine (1) is a turret-type tool magazine.  
As can be seen within Figure 3 of Girardin, the gripping device is configured to grip a tool holder (9) that holds a tool.  Next, as Figures 2A and 2B show, the gripping device has a pair of arms (20, 21) that are configured to grip the tool holder (9) by pinching the tool holder (9) there between.  The gripping device also has a main body part, which is configured to support the pair of arms (20, 21) so as that each of the pair of arms (20, 21) pivots about a respective axis in pinching directions to pinch the tool holder (9) between the pair of arms (20, 21).  Note that the main body part is the element that support the shafts about which the pair of arms (20, 21) pivot in the pinching directions.   
Girardin though, does not disclose the system as further having “an angle detector configured to detect the physical quantity, where the physical quantity represents a respective pivot angle of one of the pair of arms” and “means for determining whether or not the tool or the tool holder is placed in a correct position, based on time variation of a physical quantity from a start time to an end time.”
Note that lines 4-5 of claim 1 set forth, “means for determining whether or not the tool or the tool holder is placed in a correct position, based on time variation of a physical quantity from a start time to an end time.”  Noting thus, use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, “means for determining whether or not the tool or the tool holder is placed in a correct position, based on time variation of a physical quantity from a start time to an end time” is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.
Figure 1A of Shiomi though, shows a gripping device (4), which comprises a space adjusting section (9), a first support (10), and a second support (11).  The gripping device of Shiomi further comprises a first placing section (12) and a second placing section (14).  Together, the space adjusting section (9), the first support (10), the second support (11), the first placing section (12), and the second placing section (14) form a main body part (9-12, 14).  As to the main body part (9-12, 14), it is configured to support a pair of arms (13, 15) so that each of the pair of arms (13, 15) swings in pinching directions.  Please note that the pair of arms (13, 15) are configured to grip a given object by pinching the given object there between.  When a given object like a given tool holder is supplied, the pair of arms (13, 15) can be actuated to swing/ pivot in said swing directions so as to pinch the given tool holder between their interior faces.  
In other words, the gripping device (4) is configured to grip a tool holder, for example, because said gripping device (4) is blind as to the object that it grips, i.e. it will engage whatever object, including tool holders, with which it (4) is brought into operative contact by virtue of the pair of arms (13, 15) thereof.  The gripping device (4) also has first (17) and second strain gauges (18), where one first strain gauge (17) and one second strain gauge (18) is provided on each of the pair of arms (13, 15) (please see Figures 1B and 1C of Shiomi, for example).  Be advised that these first (17) and second strain gauges (18) measure strain that depends on the pivot angle of each of the pair of arms (13, 15).  In other words, the amount of strain is the claimed physical quantity representing the pivot angle of each of the pair of arms (13, 15).  
Thus, in accordance with claim 1, Shiomi discloses a gripping device (4) configured to grip a tool holder, wherein said gripping device (4) has the main body part (9-12, 14) and the pair of arms (13, 15).  Further, Shiomi discloses the gripping device (4) as having an angle detector that is configured to detect a physical quantity representing a pivot angle of each arm (13, 15).  
Shiomi further discloses a numerical controller (16) that in turn has a CPU (27), which is a means for determining whether or not the tool holder is placed in a correct position, based on time variation of the physical quantity from a start time (52) to an end time (57).  This will now be explained.  A placing section-pressing section angle calculation section (42) of the means (27) calculates a pivot angle (21 or 46) formed between the first placing section (12) and first arm (13) of the pair of arms (13, 15) and a pivot angle (22 or 47) formed between the second placing section (14) and second arm (15) of the pair of arms (13, 15) [paragraphs 0079, 0093].  Next, Examiner directs attention to Figures 7A and 7B.  
As Figure 7B of Shiomi shows, a determination value (56) has been reached at end time 57 [Shiomi, paragraphs 0102, 0121].  It is when the determination value (56) has been reached that the object that is gripped, e.g. a given tool holder, is stably gripped.  When the object that is gripped, e.g. the given tool holder, is stably gripped, it is in the correct position.  In contrast, when the object that is gripped, e.g. the given tool holder, is not stably gripped, it is not in the correct position.  Next, as can be seen in Figure 7A, prior to the end time (57), the pivot angle (which is represented by the physical quantity of strain) isn’t great enough such that the object that is gripped is being stably held.  In other words, Figure 7A shows a time variation of the pivot angle, which is represented by the physical quantity of strain, from a start time (52) to an end time (57), and it is based on this time variation that the aforesaid means (27) determines whether or not the object that is gripped, e.g. the given tool holder, is placed in a correct position.  Since through the placing section-pressing section angle calculation section (42), said means (27) calculates the pivot angle (21 or 46) formed between the first placing section (12) and first arm (13) of the pair of arms (13, 15) and the pivot angle (22 or 47) formed between the second placing section (14) and second arm (15) of the pair of arms (13, 15), and it is when the calculated pivot angle reaches a particular threshold (see Figure 7A) that the object that is gripped is stably gripped, by determining the pivot angle based on the physical quantity, said means (27) is determining that the object that is gripped, e.g. the given tool holder, is in a correct position so as to be stably gripped.  Please note that the pivot angle, which again is represented by the physical quantity of strain, is shown as leveling off once the particular threshold is reached, and this occurs at the end time (57).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping device (4) and numerical controller (16) (which includes the means (27) for determining whether or not the tool holder is placed in a correct position) of Shiomi for the gripping device of Girardin, as this is substitution of one known gripping device that is configured to grip a tool holder for another, in order to obtain the predictable result of Shiomi’s gripping device (4) gripping the tool holders (9) of Girardin so as to remove and insert said tool holders (9) in the tool magazine (1) of Girardin.  In making this substitution, Shiomi’s gripping device (4) will work in conjunction with the tool magazine (1) of Girardin, noting that said gripping device (4) comprises the angle detector that is located on the gripping device (4), said angle detector being configured to detect a physical quantity representing the pivot angle of each of the pair of arms (13, 15).  Moreover, in making this substitution, via the means (27) for determining whether or not the tool holder is placed in a correct position, it can be determined whether a given tool holder (9) is placed in a correct position in the gripping device (4), based on time variation of the physical quantity from a start time (52) to an end time (57).  
Girardin/Shiomi though does not teach, “the angle detector includes a magnet that is arranged on one of the main body part and the one of the pair of arms, and a Hall element that is arranged on the other of the main body part and the one of the pair of arms, and where the Hall element is configured to detect a strength of a magnetic field.”  Please note that in Girardin/ Shiomi, the angle detector includes first (17) and second strain gauges (18) rather than a magnet and a Hall element.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Girardin/Shiomi so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722